United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-118
Issued: April 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2012 appellant filed a timely appeal from an October 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that her disability for
the period August 20, 2011 through July 25, 2012 was causally related to her employment injury.
FACTUAL HISTORY
On February 3, 2011 appellant, then a 54-year-old census field representative, sustained
injury when she slipped and fell on ice while collecting census information. She struck her head
on the ground and injured her arms and legs. Appellant stopped work that day. On February 23,
1

5 U.S.C. § 8101 et seq.

2011 OWCP accepted her claim for a face, scalp and neck contusion and a left elbow contusion.
It subsequently accepted a concussion without loss of consciousness and left elbow and forearm
strain. Appellant received continuation of pay from February 3 to March 19, 2011.2
In a February 3, 2011 report, Dr. Joe Tsou, Board-certified in emergency medicine,
diagnosed closed head injury and left elbow contusion. In a February 7, 2011 report, Dr. Terry
Madsen, a Board certified orthopedic surgeon, noted that appellant injured her left arm at work
on February 3, 2011 when she fell and hit her head and arm. He diagnosed left arm and shoulder
strain and advised that she could work light duty. In March 22, 2011 reports, Dr. William
Tobleman, Board-certified in emergency medicine, advised that appellant had multiple injuries
from her February 3, 2011 slip and fall on ice including a concussion and multiple contusions.
He advised that appellant was totally disabled. In a June 30, 2011 report, Dr. Tobleman noted
that she remained unable to drive. He noted that appellant had weakness and altered numbness
in a way that was not consistent with a normal neural history. Dr. Tobleman questioned if she
had multiple sclerosis.
In an October 26, 2011 note, Dr. Tobleman stated that appellant was instructed not to
drive on April 1, 2011 and that the restriction still applied. Appellant could return to light-duty
work. In an October 26, 2011 report, Dr. Tobleman noted that his review of the last office visit
of June 30, 2011 did not reference her work-related problem. He noted that it should have read,
“closed head injury,” with subsequent complaints of pain. Appellant still had episodes of near
syncopal-like events and he recommended that she be on light duty. She could not drive or be
driven to someplace specifically for job security or neurologic condition. Dr. Tobleman advised
that appellant should remain off work for another month and not do any driving because of her
work-related closed head injury, neck problem and post-traumatic head injury. He opined that
her post-traumatic concussion-type symptoms were work related. Dr. Tobleman noted that while
she was also having ataxia, it was undetermined whether it was work related.
In a December 7, 2011 report, Dr. Audrey Stein-Goldings, a Board-certified neurologist
and OWCP referral physician, noted the history of injury, reviewed the medical record and
presented her examination findings. She diagnosed a concussion with brief loss of
consciousness, contusion of elbow, multiple sclerosis, myalgia and myositis, benign essential
hypertension; obesity; other specified diffuse diseases of connective tissue, thoracic or
lumbosacral neuritis or radiculitis. Dr. Stein-Goldings opined that the effects of appellant’s
work-related injury had resolved and any aggravation of her preexisting fibromyalgia condition
had ceased. Appellant had progressive symptoms of incapacitation after the injury, but her
symptoms did not arise from the injury. Dr. Stein-Goldings stated that there were no objective
findings that appellant was disabled or could not drive due to her work-related condition. She
concluded that appellant did not have an abnormality that would disable her from sedentary or
2

Thereafter, appellant submitted claims for compensation (Form CA-7) for wage loss through August 19, 2011.
In a January 12, 2011 decision, OWCP denied the claim for wage-loss compensation because the medical evidence
did not support the claim and because she refused suitable work. On July 9, 2012 OWCP’s hearing representative
vacated the January 11, 2012 decision finding that OWCP did not sufficiently notify appellant of the evidence
needed to perfect her claim for wage-loss compensation and also did not properly develop the claim for a
termination of benefits under 5 U.S.C. § 8106(c)(2). He directed that OWCP pay wage-loss benefits through
August 19, 2011.

2

perhaps light duty and that none of her other conditions would prevent her from performing
sedentary or light duty. On an attached work capacity evaluation form (OWCP-5), Dr. SteinGoldings stated that appellant could work at her usual job.
On December 14 and 17, 2011 appellant was seen at Methodist Richardson Medical
Center for testing. A December 14, 2011 doppler upper extremities indicated there was no deep
vein thrombosis.
In a December 29, 2011 progress note, Dr. Tobleman stated that appellant was
experiencing severe pain involving her left arm. An impression of closed head injury with near
loss of consciousness with concussion, multiple trauma to body in falling and multiple
neurologic complaints was provided. In a January 29, 2012 note, Dr. Tobleman reviewed
Dr. Stein-Goldings report and concurred with her opinion.
Submitted to the record where copies of diagnostic testing dated September 30, 2011,
December 14, 2011 and February 8, 2012.
On July 25, 2012 appellant filed a claim for compensation, Form CA-7, for the period
August 20, 2011 through July 25, 2012.
By letter dated August 21, 2012, OWCP requested additional medical evidence to
establish her disability for work from August 20, 2011 to July 25, 2012. Appellant was afforded
30 days for submission. Additional evidence relevant to the claimed period was not received.
By decision dated October 5, 2012, OWCP denied appellant’s claim for disability for the
period August 20, 2011 through July 25, 2012. It found that the medical evidence was not
sufficient to support her disability due to the employment injury.
LEGAL PRECEDENT
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty. In general the term disability under FECA
means incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.4 This meaning, for brevity, is expressed as disability for work.5
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

3

issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8
ANALYSIS
The Board finds that appellant has not established that she was disabled from August 20,
2011 through July 25, 2012 causally related to her employment injury. While OWCP accepted
that she sustained an employment injury, she bears the burden to establish through medical
evidence that she was disabled during the claimed time period and that her disability was
causally related to her accepted injury.9 The Board finds that appellant submitted insufficient
medical evidence explaining how the employment injury materially worsened or aggravated her
preexisting conditions and caused her to be disabled for work for the periods claimed.
In an October 26, 2011 note, Dr. Tobleman instructed appellant not to drive on
April 1, 2011. This restriction continued thereafter. Dr. Tobleman, however, did not explain
whether the driving restriction was due to the work-related injury. On October 26, 2011 he
stated that appellant should remain off work for another month and not do any driving,
specifically because of her work-related closed head injury, neck problem and work-related posttraumatic head injury. Dr. Tobleman indicated that her post-traumatic concussion-type
symptoms were work-related but it was unclear if her ataxia was work related. He further noted
that appellant’s complaints on her last office visit of June 30, 2011 should have read, “closed
head injury,” and that her post-traumatic head injury complaints were work related. Although
Dr. Tobleman offered some general support that she was partially disabled, he did not adequately
explain the reasons why her employment-related conditions caused her partial or total disability.
The need for reasoning is especially important where the record indicates that appellant has other
nonaccepted conditions that could be the cause of her disability. The reports from Dr. Tobleman
either do not specifically address causal relationship for the claimed period or do not provide
sufficient medical reasoning to establish the claimed work-related disability. In a January 29,
2012 report, Dr. Tobleman, specifically concurred with Dr. Stein-Goldings’ opinion that
appellant’s work-related condition had resolved and there were no objective findings to support
total disability from a work-related condition.10 Appellant has not met her burden of proof to
7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Id.

9

See supra notes 6 to 7. See also V.P., Docket No. 09-337 (issued August 4, 2009).

10

Dr. Stein-Goldings performed a second opinion for OWCP to determine the exact nature of appellant’s injuries
and her ability to return to work either in a limited duty or full duty status.

4

establish that she was disabled for work due to the employment injury during the period claimed.
On December 7, 2011 Dr. Stein-Goldings’ found that the employment-related conditions had
resolved and there was no work-related disability. The medical evidence from the other
physicians of record is insufficient as it does not offer an opinion on work-related disability for
the period in question.
Appellant has not submitted adequate medical evidence establishing that she was
disabled during the period August 20, 2011 through July 25, 2012 causally related to the
employment injury. Thus, she has not met her burden of proof to establish that she is entitled to
compensation for any disability.
On appeal, appellant contends that she established her employment-related disability.
For the reasons stated above, the Board finds that her argument is not substantiated.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability for the period August 20, 2011 through July 25, 2012 was causally related to her
employment injury.

11

The remainder of appellant’s contentions stem from OWCP’s January 11, 2012 termination decision, which
was reversed on July 9, 2012.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 5, 2012 is affirmed.
Issued: April 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

